

116 HR 8284 IH: Pandemic Unemployment Assistance Integrity Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8284IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Palmer (for himself, Mr. Perry, Mr. Buck, Mrs. Rodgers of Washington, Mr. Bost, Mr. Loudermilk, Mr. Steube, Mr. Westerman, and Mr. Kevin Hern of Oklahoma) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require recipients of Pandemic Unemployment Assistance to provide employment documentation, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Unemployment Assistance Integrity Act.2.Pandemic unemployment assistance(a)In generalSection 2102(a) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended—(1)in paragraph (3)—(A)in subparagraph (A)—(i)in clause (i), by striking and at the end; and(ii)by inserting after clause (ii) the following:(iii)provides documentation substantiating employment or self-employment or the planned commencement of employment or self-employment not later than 21 days after the date on which the individual submits an application for assistance under this section or is directed by the State Agency to submit such documentation or has shown good cause under the applicable State law for failing to submit such documentation by the deadline, in accordance with section 625.6(e) of title 20, Code of Federal Regulations, or any successor thereto, except that such documentation shall not be required if the individual previously submitted such information to the State agency for the purpose of obtaining regular or other unemployment compensation; and; and(B)in subparagraph (B)—(i)in clause (i), by striking or at the end; (ii)in clause (ii), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(iii)in accordance with section 625.6(e)(2) of title 20, Code of Federal Regulations, or any successor thereto, an individual who does not provide documentation substantiating employment or self-employment or the planned commencement of employment or self-employment under subparagraph (A)(iii).; (2)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and(3)by inserting after paragraph (3) the following:(4)Documentation substantiating employment or self-employment or the planned commencement of employment or self-employmentThe term documentation substantiating employment or self-employment or the planned commencement of employment or self-employment means documentation provided by the individual substantiating employment or self-employment and wages earned or paid for such employment or self-employment, or such information related to the planned commencement of employment or self-employment..(b)Applicability(1)In generalBeginning not later than 30 days after the date of enactment of this Act, each State shall require that documentation substantiating employment or self-employment or the planned commencement of employment or self-employment (as defined in section 2102 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) be submitted by any individual who applies for pandemic unemployment assistance under section 2102 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) on or after the date of enactment of this Act. (2)Prior applicantsAny individual who applied for pandemic unemployment assistance under section 2102 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) before the date of enactment of this Act and receives such assistance on or after the date of enactment of this Act shall submit documentation substantiating employment or self-employment or the planned commencement of employment or self-employment (as defined in such section 2102) not later than 90 days after the date of enactment of this Act or the individual will be ineligible to receive pandemic unemployment assistance under such section 2102. 